Title: To Thomas Jefferson from Jacob Vernes, 18 May 1789
From: Vernes, Jacob
To: Jefferson, Thomas



Monsieur
Lorient 18 May 1789.

J’ai eu l’honneur de vous écrire le dernier courier et de vous prévenir que le Navire Américain L’Abigaïl, Capne. Bela Bacchus,  attendu du Havre en ce port où il vient prendre un chargement de Sel pour Boston, étoit d’une grandeur et d’une construction qui le rendent très propres à vous transporter commodément en Amérique. J’ai le praisir d’annoncer à Votre Excellence que ce bâtiment est heureusement arrivé en ce port où il compte demeurer une quinzaine de jours, et où le Capitaine se trouvera honoré de recevoir vos ordres, si vous pouvez profiter de son Vaisseau. Il a pour passager un Négociant de Cadiz dont la societé pourroit contribuer à rendre ce passage plus agréable.
Comme je vais partir moimême dans 3 ou 4 jours pour Paris, j’espère y trouver encore Votre Excellence qui ne doit pas regarder le terme de 15 jours comme de rigueur pour le séjour de L’Abigaïl en ce port. Il suffiroit que vous écriviez à Mr. Jn. Js. Berard que vous le priez d’y arrêter vôtre passage et que vous quitterez Paris dans 8 à 10 jours pour que le capitaine vous attende.
Je prends la liberté d’offrir à Votre Excellence un logement chez moi, dont elle pourra librement disposer, où elle sera plus commodément qu’à l’auberge, et je m’estimerai très heureux qu’elle veuille bien l’accepter. J’ai même une voiture à Paris qui peut vous convenir pour la route, et qu’il m’est indifférent d’avoir icy. C’est une diligence, très solide, où l’on peut être commodément trois personnes et sur laquelle vous pouvez compter. Cela vous éviteroit l’embarras d’amener ici une voiture à vous que seriez obligé d’y laisser ou de revendre à perte. Vos gens pourroient vous précéder en prenant la diligence jusqu’à Rennes où elle se rend assez vite, et là ils se rendroient icy sur des chevaux quittes. C’est une maniere de poste, sur des chevaux qu’on loue de relay en relay et qui est beaucoup meilleur marché que la poste ordinaire.
Il est arrivé un Navire de Philadelphie avec 800 Barils de farine. Elle se vend icy de 34 à 35.₶ le Boucaud. Le grain se vend 12.₶ le Minot de 80 à 84℔. Le riz 18.₶ le quintal. La ferme n’offre que 28.₶ 10s. du tabac, tare 15 ⅌ % dans port, ou 30.₶ à condition que nous le vendions à nos fraix dans un port de manufacture.
Je suis avec respect, Monsieur Votre très humble & très obeïssant Serviteur

Vernes

